Citation Nr: 0700314	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart condition.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for pes planus.

5.  Evaluation of mechanical low back pain, rated as 10 
percent disabling prior to October 23, 2002.

6.  Evaluation of mechanical low back pain, rated as 20 
percent disabling from October 23, 2002.

7.  Evaluation of pancreatitis, removal of gall bladder, 
rated as noncompensable prior to March 12, 2001.

8.  Evaluation of pancreatitis, removal of gall bladder, 
rated as 10 percent disabling from March 12, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The January 2001 rating decision denied service connection 
for pancreatitis and granted service connection for removal 
of gall bladder and assigned it a noncompensable rating 
effective from October 2000.  The veteran appealed the rating 
of the gall bladder and the denial of service connection for 
pancreatitis.  The RO granted service connection for 
pancreatitis in February 2004.  Accordingly, the issue of 
service connection for pancreatitis is no longer on appeal.  
The RO rated pancreatitis with removal of gall bladder as 
noncompensable prior to March 12, 2001, and as 10 percent 
disabling from March 12, 2001.  In addition, the January 2001 
rating decision assigned a 10 percent rating for mechanical 
low back pain.  A February 2004 rating decision assigned a 20 
percent rating for mechanical low back pain, effective from 
October 23, 2002.  Although higher ratings have been assigned 
for mechanical low back pain and for pancreatitis with 
removal of gallbladder, the evaluation of these disabilities 
remains before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

An October 2005 Board decision on the issues which are the 
subject of this decision is being vacated in a separate 
decision being issued contemporaneous with this one.  

The issues of service connection for hypertension and heart 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic high cholesterol and disability from high 
cholesterol are not shown.

2.  Pes planus was clearly and unmistakably noted on service 
enlistment examination.  

3.  Pes planus did not undergo an increase in severity during 
service.  

4.  Mechanical low back pain is manifest by no more than 
slight lumbar spine limitation of motion prior to October 23, 
2002.

5.  Mechanical low back pain is manifest by no more than 
moderate lumbar spine limitation of motion from October 23, 
2002.

6.  Forward flexion of the thoracolumbar spine is not limited 
to 30 degrees or less and ankylosis of the entire 
thoracolumbar spine is not present from October 23, 2002.

7.  Pancreatitis with removal of gall bladder was 
asymptomatic prior to March 12, 2001. 

8.  Pancreatitis with removal of gall bladder is consistent 
with no more than mild pancreatitis from March 12, 2001.


CONCLUSIONS OF LAW

1.  High cholesterol was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Pes planus clearly and unmistakably existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.306 
(2006).

3.  The criteria for a disability rating in excess of 10 
percent for mechanical low back pain prior to October 23, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5292 
(2003).

4.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain from October 23, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5292 (2003), 5237 
(2006).

5.  The criteria for a compensable disability rating for 
pancreatitis, removal of gall bladder prior to March 12, 2001 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7318, 7347 (2006).

6.  The criteria for a disability rating in excess of 10 
percent for pancreatitis, removal of gall bladder from March 
12, 2001 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7318, 7347 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

The veteran does not assert that claimed disabilities were 
incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

High cholesterol

High cholesterol is shown in service in December 1999 and 
June 2000.  High cholesterol is also reported post-service in 
April 2002 and February and April 2003, and in July 2004 and 
January 2005.  However, cholesterol was reported within the 
normal range in January 2005 and May 2005.  Even if it is 
conceded that the veteran currently has high blood 
cholesterol, however, service connection cannot be granted 
for this condition.

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia etc."  Id. at 795.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  High 
cholesterol is a laboratory finding.  It is not a disability 
for which service connection can be granted.  No symptoms, 
clinical findings or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.

The Board concludes that chronic high cholesterol is not 
present but that, even if it is, the record does not contain 
competent evidence of disability from high cholesterol.  In 
the absence of proof of a current disability from high 
cholesterol, service connection for high cholesterol is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).

Pes planus

On service enlistment examination in February 1979, the 
veteran denied having or having had foot trouble.  Clinical 
evaluation of the feet was abnormal.  Mild pes planus was 
noted.  No treatment or complaints concerning pes planus are 
shown in service.  On service retirement examination in June 
2000, the veteran indicated that he did not have past or 
current foot trouble.  Mild asymptomatic pes planus was 
found.  In December 2000, he gave a history of flat feet and 
stated that he used to do a lot of running.  He had no motor 
or sensory deficit on examination.  The diagnosis was mild 
degree of flat feet with no other abnormality.  

After service, in February 2001, the veteran reported that 
his feet have fallen as a result of 10 years in the infantry 
doing numerous road marches, and that his feet get sore and 
that there are sore spots constantly on his feet.  In March 
200, he reported that his feet still hurt when walking a long 
period or standing.  In July 2002, musculoskeletal and 
neurological findings were grossly normal.  In October 2002, 
he denied any muscle joint pain, weakness, or limited 
movement.  He was in no acute distress and his extremities 
had no weakness.  They had 5/5 strength and the assessment 
was a mild degree of flat feet bilaterally.  In June 2003, 
examination revealed him to be well developed, in no acute 
distress, and to have 5/5 motor strength in all myotomes 
tested in the bilateral lower extremities.  

Pursuant to 38 U.S.C.A. § 1137, the provisions of 
38 U.S.C.A. § 1111 are applicable because the veteran served 
after December 31, 1946.  The provisions of 
38 U.S.C.A. § 1111 indicate that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  The Board also notes that there is a General 
Counsel Opinion on the matter of rebutting the presumption of 
sound condition on service entrance.  See VAOPGCPREC 3-2003 
(July 16, 2003).

The Board finds that the veteran is not entitled to the 
presumption of soundness on service entrance because his pes 
planus was clinically noted by an examiner on service 
entrance examination.  38 U.S.C.A. § 1111.  The presumption 
of soundness attaches when disorders such as pes planus are 
not noted at the time of the entrance examination.  Id.  The 
service enlistment examiner indicated in the clinical 
evaluation section of the examination report that the 
veteran's feet were abnormal and noted that the veteran had 
mild pes planus.  

Since a preexisting mild pes planus disorder was noted upon 
entry into service, the burden falls upon the veteran to 
establish aggravation of the disorder.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestation of the disability prior to, during and 
subsequent to service.  Due regard will be given the places, 
types, and circumstances of service and particular 
consideration will be accorded to combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a preexisting disease or injury during or 
proximately following action with the enemy will establish 
aggravation of a disability.  38 C.F.R. § 3.306 (2006).  

There is no indication from the veteran, or in any of his 
records, that he was in combat.  Moreover, he has not alleged 
that he developed symptomatic manifestations during or 
proximately following action with the enemy.  We conclude 
that his statement that he was in the infantry for 10 years 
and did numerous road marches do not trigger the provisions 
of 38 C.F.R. § 3.306 which provide that aggravation is 
established by the development of symptomatic manifestations 
during or proximately following action with the enemy.

What we are left with is a showing of mild pes planus on 
service entrance with a history denying foot trouble; no 
allegations or indications of treatment in service; no 
satisfactory evidence of symptoms in service; a showing of 
mild asymptomatic pes planus on service retirement 
examination with a contemporaneous denial then of past or 
current history of foot trouble; mild flat feet on VA 
examination in December 2000, and an unsubstantiated 
statement from the veteran that his arches have fallen and 
that his feet get sore and have sore spots constantly.  

Under these circumstances, we conclude that there was no 
aggravation in service.  No in-service symptoms are alleged 
and his service retirement examination report of no history 
of foot trouble then or in the past is probative evidence 
that there were no symptoms in service.  Furthermore, he 
started service with mild pes planus with no history of foot 
trouble and ended service in the same status according to the 
probative evidence.  The probative post-service evidence 
establishes mild flat feet; normal musculoskeletal, 
development, and strength status; and no acute distress.  The 
Board finds that there was not an increase in the severity of 
the disability during or as a result of service and that 
there was no aggravation.  The veteran's testimony in July 
2006, that he had symptoms in service and that he currently 
has symptoms, combined with his opinion that his condition 
has become more severe as a result of being on active duty, 
are not as probative as the medical and lay evidence more 
contemporaneous to service.   

The Board acknowledges that the Court, in Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), indicated pes planus is the type 
of condition that lends itself to observation by a layperson, 
and that statements concerning continuity of symptomatology 
(pain) are competent because they relate to an observable 
condition.  Nonetheless, the veteran's post-service 
statements in support of his claim, i.e., that his feet had 
flattened due to numerous road marches during his 10 years of 
infantry service and to the effect that his condition is now 
more severe, are not satisfactory evidence of worsening as 
they are contradicted by the preponderance of the evidence of 
record.  Numerous probative medical records are contradictory 
to the existence of worsening and symptomatology of pes 
planus during military service.  Particularly probative is 
the service retirement examination report, in which the 
veteran denied past or current foot trouble, and the July 
2002, October 2002, and June 2003 reports which are 
contradictory to the veteran's contentions.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Disability ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In cases where, as here, the veteran appeals the initial 
disability percentage assigned, the Board's adjudication on 
appeal could result in the assignment of different rating 
percentages ("staged" ratings) as evidence warrants.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, subsequent rating action resulting in an increased 
rating of 20 percent from October 23, 2002, for the back 
disability and 10 percent for the pancreatitis with removal 
of gallbladder.  The issue for the Board is whether the 
evidence warrants more compensation at any time during the 
course of the claim.  After consideration of all the evidence 
of record, the Board concludes that the staged ratings, as 
assigned by the RO, are warranted, but that further staged 
ratings are not supported by the evidence of record.

Evaluation of mechanical low back pain

Pertinent criteria

As the regulations pertaining to spine disorders were revised 
during the pendency of the veteran's claim for a higher 
rating, the claimant is entitled to the application of the 
version of the regulation that is more favorable to the 
claimant from the effective date of the new criteria, but 
only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000.  

The provisions of 38 C.F.R. § 4.40 indicate that disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as regards 
the joints the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided that limitation of motion of 
the lumbar segment of the spine is rated 10 percent when 
slight, 20 percent when moderate, and 40 percent when severe.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2003).  
Diagnostic Code 5295, lumbosacral strain, provided a 10 
percent rating with characteristic pain on motion.  It 
provided a 20 percent rating if there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  See 38 C.F.R. Part 4 
§ 4.71a, Diagnostic Code 5295 (2003). 

Pronounced intervertebral disc syndrome, manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, is assigned a 60 percent rating.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent rating is assigned.  When intervertebral disc 
syndrome is shown to be moderate with recurring attacks, a 20 
percent rating is assigned.  For mild intervertebral disc 
syndrome, a 10 percent rating is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Pertinent revisions to the rating schedule took place 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003), 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2006).  The General Rating Formula for Diseases and 
Injuries of the Spine now provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 
Unfavorable ankylosis of the entire 
spine.........................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50 Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar 
spine........................................................
.........40 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. Id.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Analysis

The Board concludes that the record does not provide a basis 
for assignment of ratings higher than assigned by the RO, 
under any rating scheme applicable during the rating period.  

The January 2001 rating decision that is the basis for this 
appeal assigned a 10 percent rating for mechanical low back 
pain using Diagnostic Code 5292, and the February 2004 rating 
decision assigned a 20 percent rating, effective from 
October 23, 2002, using old Diagnostic Code 5292 and new 
Diagnostic Code 5235.

Prior to October 23, 2002, only the old rating criteria were 
in effect, and the evidence does not support the assignment 
of a rating higher than 10 percent under those criteria 
during that period.  The evidence shows that no more than 
slight limitation of motion and functional impairment of the 
lumbar spine were present then.  The veteran's posture was 
erect and his gait was normal on VA examination in December 
2000.  See 38 C.F.R. §§ 4.40, 4.45.  He forward flexed to 75 
degrees, extended backward to 25 degrees, laterally flexed to 
35 degrees, and rotated to 30 degrees.  Deep tendon reflexes 
were present and he had no motor or sensory deficit.  He did 
not have unilateral loss of spine motion necessary for a 
higher rating under Diagnostic Code 5295.  Intervertebral 
disc syndrome was not manifest.  Diagnostic Code 5293 can not 
result in a higher rating because moderate intervertebral 
disc syndrome was not present.

The Board also concludes that from October 23, 2002, no more 
than a 20 percent rating is warranted.  A higher rating than 
20 percent under Diagnostic Code 5292 is not warranted.  The 
veteran denied muscle or joint pain, weakness, and limited 
movement on October 23, 2002.  See 38 C.F.R. §§ 4.40, 4.45.  
In June 2003, he had about 40 degrees of flexion, 15 degrees 
of extension, and lateral motion to 20 degrees right and 
left, but he was in no acute distress.  His range of motion 
was normal in June 2005, and his back movements were slightly 
restricted and painful.  Flexion was to about 70 degrees and 
lateral flexion was to about 15 degrees.  More recent 
treatment records submitted after the October 2005 Board 
decision make no difference.  They do not show the requisite 
limitation of motion or functional impairment either.  Most 
of them in fact show much less limitation of motion and 
functional impairment than is necessary for a higher rating 
under Diagnostic Code 5292.

A higher rating than 20 percent under Diagnostic Code 5295 is 
not warranted either.  There is no unilateral loss of spine 
motion in a standing position.  Also, Diagnostic Code 5293 
and 38 C.F.R. §§ 4.40, 4.45 are of no assistance, as severe 
intervertebral disc syndrome is not shown.  Manifestations of 
intervertebral disc syndrome, if any, are very minimal 
according to the evidence.  Although there have been 
complaints of radiation and weakness in 2005, and 
radiculopathy has been assessed, reflexes, sensory, 
coordination, and motor have been essentially normal 
throughout the course of the claim.  

Under the new rating criteria, a rating greater than 20 
percent can not be assigned based on the General Rating 
Formula for Diseases and Injuries of the spine because the 
veteran does not have forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable or unfavorable 
ankylosis of the entire thoracolumbar spine.  His forward 
flexion was to 40 degrees and he had mild pain in June 2003, 
and "flexion extension" was present to about 70 degrees in 
August 2005.  In November 2005, the veteran's thoracolumbar 
spine range of motion was full.  

No associated objective neurologic abnormalities to warrant a 
separate evaluation are shown.  As recently as November 2005, 
there were no sensory examination abnormalities, and a motor 
exam demonstrated no dysfunction.  Gait, stance, and 
peripheral nerves were normal, and there was no peripheral 
neuropathy noted.

A rating greater than 20 percent can not be assigned under 
the new Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, as incapacitating episodes, as 
defined, are not alleged or shown.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Pancreatitis with removal of gall bladder

The veteran had a laparoscopic cholecystectomy in April 1993.  
The cumulative effect of RO rating decisions is assignment of 
a noncompensable rating for pancreatitis, removal of gall 
bladder prior to March 12, 2001, and a 10 percent rating for 
it effective from March 12, 2001.  The veteran's disability 
is currently rated under Diagnostic Code 7318-7347.  The 
provisions of 38 C.F.R. § 4.114 indicate that ratings under 
7318 and 7347 will not be combined with each other. Code 7318 
is for gall bladder removal and Code 7347 is for 
pancreatitis.  A single evaluation is to be assigned under 
the Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  

Effective July 2, 2001, some of the rating criteria for 
disorders of the digestive system were amended.  Diagnostic 
Code 7318 and Diagnostic Code 7347, however, were not 
changed.  The definition of weight loss was amended, but the 
amendments have no significance in this case.  Weight loss is 
not alleged, and under either version of 38 C.F.R. § 4.112 
(2001, 2006), weight loss is not shown.   

Under Diagnostic Code 7318, removal of gallbladder is rated 
noncompensable when nonsymptomatic, 10 percent with mild 
symptoms, and 30 percent with severe symptoms.  Under 
Diagnostic Code 7347, pancreatitis is rated 10 percent with 
at least one recurring attack of typical severe abdominal 
pain in the past year.  A 30 percent rating is warranted for 
moderately severe pancreatitis with at least 4-7 typical 
attacks of abdominal pain per year with good remission 
between attacks.  A 60 percent rating is warranted for 
pancreatitis with frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.  A 100 
percent rating is assigned with frequently recurring 
disabling attacks of abdominal pain with few pain free 
intermissions and with steatorrhea, malabsorption, diarrhea 
and severe malnutrition.

Prior to March 12, 2001, the evidence does not support the 
assignment of a compensable rating.  The evidence shows no 
symptomatology was present during the period prior to March 
12, 2001.  The veteran had been normal on service retirement 
examination.  He reported that he did not have any problems 
from a year ago at the time of the December 2000 VA 
examination and he was examined and found to have a soft 
nontender abdomen and no organomegaly.  The pertinent 
impressions were status post cholecystectomy, and history of 
pancreatitis, resolved.  Mild symptoms from gall bladder 
removal were not present, and the requirements for a 10 
percent rating for pancreatitis under Diagnostic Code 7348 
were not met.  The veteran had had no symptoms from 
pancreatitis.  Therefore, the provisions of 
38 C.F.R. §§ 4.31, 4.114, require a noncompensable rating.

Moreover, from March 12, 2001, no more than a 10 percent 
rating is warranted.  The overall level of disability from 
the veteran's removal of gall bladder and pancreatitis is 
consistent with no more than mild pancreatitis.  In June 
2003, he reported multiple hospitalizations and frequent 
episodes every 2-3 months, but no current hospital reports 
have been submitted, although a health care provider did 
report probable mild pancreatitis in March 2001.  
Furthermore, he was reported in October 2002 and June 2003 to 
be in no acute distress.  When he complained of abdominal 
pain in 2006, an ultrasound was performed and it showed that 
the body and tail of his pancreas were normal, and that there 
was no indication of any obstruction of the pancreatic duct.  
The medical evidence does not show that the veteran has had 
at least 4-7 typical attacks of abdominal pain per year.  His 
June 2003 statement of frequent episodes every 2-3 months is 
not supported by the medical evidence.  He indicated in his 
July 2006 hearing that he had been told in February 2006 to 
come back for treatment if he had an episode of pancreatitis.  
Records dating through October 2006 show no return for 
pancreatitis.  We conclude that the level of impairment from 
his removal of gall bladder with pancreatitis is consistent 
with no more than mild pancreatitis.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a compensable rating 
prior to March 12, 2001 and against a rating greater than 10 
percent from March 12, 2001.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Codes that are more favorable.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).

VA's Duties to Notify and Assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In May 2003, March 
2006, and April 2006 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, concerning the 
respective duties, in the August 2002 statement of the case.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March and June 2006 and 
had an opportunity to submit additional evidence.  Because 
service connection and increased ratings are denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and lay statements, as well as VA examination 
reports.  The veteran has not identified and authorized VA to 
obtain any other records which he has indicated are relevant.  
Although in July 2006 he mentioned that he has applied for 
Social Security benefits and appealed an SSA decision denying 
them, and that he previously tried vocational rehabilitation, 
he has not indicated how these records would be relevant.  VA 
has satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for high cholesterol is denied.  

Service connection for pes planus is denied.  

A disability rating in excess of 10 percent for mechanical 
low back pain prior to October 23, 2002 is denied.

A disability rating in excess of 20 percent for mechanical 
low back pain from October 23, 2002 is denied.

A compensable disability rating for pancreatitis with gall 
bladder removal prior to March 12, 2001 is denied.

A disability rating in excess of 10 percent for pancreatitis 
with gall bladder removal from March 12, 2001 is denied.


REMAND

The veteran was evaluated for symptoms including chest pain 
in service, and he had a blood pressure of 150/94 on service 
evaluation in January 2000.  He also had a 5-day blood 
pressure check in October 2000, with 4 of the 10 recorded 
diastolic blood pressures being above 90 mm.  Recently 
submitted treatment records show that he is currently 
diagnosed with hypertension and takes medication for it (See 
a March 2006 treatment record).  The veteran has also been 
diagnosed with arterial disease.  

The veteran argues that he has had hypertension ever since 
service and that he should have been diagnosed with and 
treated for it ever since service and that a doctor has 
advised him to this effect.  Under the circumstances of this 
case, the Board concludes that a medical examination is 
necessary to render a medical opinion as to whether the 
veteran's current hypertension and/or heart disease 
disability is related to in-service manifestations.  
38 C.F.R. § 3.159.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be 
conducted.  The examiner should review 
the claims folder, examine the veteran, 
and render an opinion with reasons as 
to whether it is at least as likely as 
not that the veteran's current 
hypertension and/or heart disease is 
related to in-service manifestations.  
The claims folder should be made 
available to the examiner.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


